Local Form 1009-1 (05/18)
                    Case 21-50173       Doc 10     Filed 05/07/21 Entered 05/07/21 12:49:45       Desc Main
                                                    Document     Page 1 of 16
                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MINNESOTA


               In re: Scott Roderik Wallin                                         Case No.



                        Debtor(s).


                                 SUMMARY OF AMENDMENTS TO VOLUNTARY PETITION,
                                       LISTS, SCHEDULES AND STATEMENTS

               1.           Attached to this form are the following amended documents:

                            G Petition
                            G
                            ✔ Schedule A/B

                            G
                            ✔ Schedule C

                            G Schedule D
                            G Schedule E/F
                            G Schedule G
                            G Schedule H
                            G Schedule I
                            G Schedule J
                            G Schedule J-2
                            G
                            ✔ Summary of assets and liabilities and certain statistical information (note that

                              this Summary MUST BE submitted with any amended schedule)
                            G Statement of financial affairs
                            G Statement of intention
                            G Statement of current monthly income/means test calculation
                            G Other (specify):




               2.     For each amended document attached, clearly identify all changes (additions and
                      deletions) to the amended document when compared with the original or most
                      recent amendment:
                      Amending schedules to update account balances and exempt the equity in the former
                      homestead.
                   Case 21-50173                     Doc 10             Filed 05/07/21 Entered 05/07/21 12:49:45                                                 Desc Main
                                                                         Document     Page 2 of 16
 Fill in this information to identify your case:

 Debtor 1                   Scott Roderik Wallin
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MINNESOTA

 Case number           21-50173
 (if known)
                                                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $             257,580.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $                4,671.43

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $             262,251.63

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $             235,125.78

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                7,931.13

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $             244,778.69


                                                                                                                                     Your total liabilities $                487,835.60


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $                2,003.40

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $                6,042.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
               Case 21-50173                     Doc 10              Filed 05/07/21 Entered 05/07/21 12:49:45                  Desc Main
                                                                      Document     Page 3 of 16
 Debtor 1      Scott Roderik Wallin                                                       Case number (if known) 21-50173

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       5,091.67


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $             6,989.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              942.13

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            86,497.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             94,428.13




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case 21-50173                       Doc 10                Filed 05/07/21 Entered 05/07/21 12:49:45                                       Desc Main
                                                                              Document     Page 4 of 16
 Fill in this information to identify your case and this filing:

 Debtor 1                    Scott Roderik Wallin
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MINNESOTA

 Case number            21-50173                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        6747 Winsdale ST N                                                             Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Golden Valley                     MN        55427                              Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $257,580.00                  $257,580.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              right of redemption
        Hennepin                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Former homestead: Parcel 1: (Abstract) Lot 164, except the East 15 feet
                                                                                thereof, Belmont Parcel 2: (Torrens) Lot 163, except the West 20 feet
                                                                                thereof, Belmont, Hennepin County, Minnesota.
                                                                                Value per 2021 Valuation is $273,000, however the house has foundation
                                                                                problems and I was unable to sell it. Sheriff's sale was 1/18/2021. The
                                                                                amount listed is the amount that was bid at the sheriff's sale


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $257,580.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.



Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                 Case 21-50173                   Doc 10              Filed 05/07/21 Entered 05/07/21 12:49:45                                      Desc Main
                                                                      Document     Page 5 of 16
 Debtor 1        Scott Roderik Wallin                                                                               Case number (if known)         21-50173
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Honda                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Accord                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only                                            Current value of the        Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?            portion you own?
         Other information:                                          At least one of the debtors and another
         Leased Vehicle. Value per KBB
         is $24089                                                   Check if this is community property                                        $0.00                      $0.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                          $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                      Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Misc. household goods, TV - some located with me, some in
                                    storage                                                                                                                           $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics: old iOS devices, iMac, cell phone All over 2 years old.                                                                $400.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
Official Form 106A/B                                                       Schedule A/B: Property                                                                           page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                  Case 21-50173                             Doc 10                Filed 05/07/21 Entered 05/07/21 12:49:45                             Desc Main
                                                                                   Document     Page 6 of 16
 Debtor 1         Scott Roderik Wallin                                                                                        Case number (if known)   21-50173

        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Clothes: Clothes                                                                                                             $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            2 dogs                                                                                                                           $1.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $2,401.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash: Cash                              $300.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                                                  Affinity Plus Federal Credit Union - Checking
                                                                                                  Account: balance verified 3/29/21 - Balance
                                              17.1.                                               on the date of filing                                                      $7.32


                                                                                                  Affinity Plus Federal Credit Union - Savings
                                              17.2.                                               Account: balance as of 3/29/21                                             $0.01


                                                                                                  Other: PayPal Account
                                              17.3.                                               balance verifed 3/29/21                                                $110.30




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 21-50173                      Doc 10           Filed 05/07/21 Entered 05/07/21 12:49:45                              Desc Main
                                                                      Document     Page 7 of 16
 Debtor 1         Scott Roderik Wallin                                                                            Case number (if known)   21-50173

                                                                                Affinity credit union - second savings
                                          17.4.                                 account (no balance)                                                             $0.00


                                                                                Affinity Plus Federal Credit Union - Savings
                                          17.5.                                 Account: balance on the date of filing                                         $10.01


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
Official Form 106A/B                                                     Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 21-50173                       Doc 10             Filed 05/07/21 Entered 05/07/21 12:49:45                                               Desc Main
                                                                         Document     Page 8 of 16
 Debtor 1        Scott Roderik Wallin                                                                                            Case number (if known)        21-50173

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                              Possible tax refund. Haven't filed 2020 yet                                                                      Unknown




                                                              2020 federal tax refund                                                                                          $1,843.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $2,270.63


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                  Case 21-50173                        Doc 10               Filed 05/07/21 Entered 05/07/21 12:49:45                                             Desc Main
                                                                             Document     Page 9 of 16
 Debtor 1         Scott Roderik Wallin                                                                                                  Case number (if known)   21-50173

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $257,580.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $2,401.00
 58. Part 4: Total financial assets, line 36                                                                    $2,270.63
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $4,671.63             Copy personal property total                $4,671.63

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $262,251.63




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                   Case 21-50173                 Doc 10              Filed 05/07/21 Entered 05/07/21 12:49:45                          Desc Main
                                                                     Document      Page 10 of 16
 Fill in this information to identify your case:

 Debtor 1                Scott Roderik Wallin
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MINNESOTA

 Case number           21-50173
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      6747 Winsdale ST N Golden Valley,                               $257,580.00                              $11,228.37      11 U.S.C. § 522(d)(5)
      MN 55427 Hennepin County
      Former homestead: Parcel 1:                                                          100% of fair market value, up to
      (Abstract) Lot 164, except the East 15                                               any applicable statutory limit
      feet thereof, Belmont Parcel 2:
      (Torrens) Lot 163, except the West 20
      feet thereof, Belmont, Hennepin
      County, Minnesota.
      Value
      Line from Schedule A/B: 1.1

      2019 Honda Accord                                                     $0.00                                     $1.00    11 U.S.C. § 522(d)(2)
      Leased Vehicle. Value per KBB is
      $24089                                                                               100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      Misc. household goods, TV - some                                  $1,500.00                                $1,500.00     11 U.S.C. § 522(d)(3)
      located with me, some in storage
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Electronics: old iOS devices, iMac,                                 $400.00                                  $400.00     11 U.S.C. § 522(d)(5)
      cell phone All over 2 years old.
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 21-50173                   Doc 10              Filed 05/07/21 Entered 05/07/21 12:49:45                             Desc Main
                                                                     Document      Page 11 of 16
 Debtor 1    Scott Roderik Wallin                                                                        Case number (if known)     21-50173
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Clothes: Clothes                                                    $500.00                                   $500.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     2 dogs                                                                 $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash: Cash                                                          $300.00                                   $300.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Affinity Plus Federal Credit Union -                                   $7.32                                     $7.32       11 U.S.C. § 522(d)(5)
     Checking Account: balance verified
     3/29/21 - Balance on the date of filing                                               100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Affinity Plus Federal Credit Union -                                   $0.01                                     $0.01       11 U.S.C. § 522(d)(5)
     Savings Account: balance as of
     3/29/21                                                                               100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     Other: PayPal Account                                               $110.30                                   $110.30        11 U.S.C. § 522(d)(5)
     balance verifed 3/29/21
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Affinity credit union - second savings                                 $0.00                                     $1.00       11 U.S.C. § 522(d)(5)
     account (no balance)
     Line from Schedule A/B: 17.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Affinity Plus Federal Credit Union -                                 $10.01                                    $10.01        11 U.S.C. § 522(d)(5)
     Savings Account: balance on the
     date of filing                                                                        100% of fair market value, up to
     Line from Schedule A/B: 17.5                                                          any applicable statutory limit

     Possible tax refund. Haven't filed                                Unknown                                        $1.00       11 U.S.C. § 522(d)(5)
     2020 yet
     Line from Schedule A/B: 28.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     2020 federal tax refund                                           $1,843.00                                 $1,843.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 28.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Case 21-50173   Doc 10   Filed 05/07/21 Entered 05/07/21 12:49:45   Desc Main
                         Document      Page 12 of 16
               Case 21-50173       Doc 10      Filed 05/07/21 Entered 05/07/21 12:49:45                 Desc Main
                                               Document      Page 13 of 16
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                         DISTRICT OF MINNESOTA

 6    IN RE:                                                       CASE NO: 21-50173
       Scott Roderik Wallin                                        DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7


 9

10

11
     On 5/7/2021, I did cause a copy of the following documents, described below,
12   Amended Summary of Schedules, Amended Schedules A/B, C and Signature Declaration

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 5/7/2021
25
                                                      /s/ Timothy C. Theisen
26                                                    Timothy C. Theisen 0213469

27                                                    Timothy Casey Theisen PA
                                                      229 Jackso Street, Suite 105
28                                                    Anoka, MN 55303
                                                      763 421 0965
               Case 21-50173            Doc 10        Filed 05/07/21 Entered 05/07/21 12:49:45                         Desc Main
1                                                     Document      Page 14 of 16

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                           DISTRICT OF MINNESOTA
5
        IN RE:                                                           CASE NO: 21-50173
6
        Scott Roderik Wallin                                             CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 5/7/2021, a copy of the following documents, described below,

     Amended Summary of Schedules, Amended Schedules A/B, C and Signature Declaration
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 5/7/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Timothy C. Theisen
                                                                  Timothy Casey Theisen PA
28                                                                229 Jackso Street, Suite 105
                                                                  Anoka, MN 55303
             Case AS
PARTIES DESIGNATED 21-50173      DocNOT
                      "EXCLUDE" WERE  10 SERVED
                                           FiledVIA
                                                  05/07/21
                                                    USPS FIRST Entered   05/07/21 12:49:45 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED   15 of 16 NOTICE THROUGH THE CM/ECF SYSTEM
CASE INFO
1LABEL MATRIX FOR LOCAL NOTICING         NATIONSTAR   MORTGAGE LLC DBA MR COOPER   AMERICAN ACCOUNTS ADVISERS
08645                                    LOGS LEGAL   GROUP                        ATTN BANKRUPTCY
CASE 21-50173                            12550 WEST   FRONTAGE ROAD SUITE 200      PO BOX 250
DISTRICT OF MINNESOTA                    BURNSVILLE   MN 55337-2475                COTTAGE GROVE MN 55016-0250
DULUTH
FRI MAY 7 11-52-47 CDT 2021




AMERICAN HONDA FINANCE                   BMW FINANCIAL SERVICES NA LLC             BANKRUPTCY REPORTING CONTACT
P O BOX 168088                           AIS PORTFOLIO SERVICES LP                 CHILD SUPPORT ENFORCEMENT
IRVING TX 75016-8088                     4515 N SANTA FE AVE DEPT APS              444 LAFAYETTE ROAD - 4TH FL
                                         OKLAHOMA CITY OK 73118-7901               SAINT PAUL MN 55155-3802




BARCLAYS BANK DELAWARE                   BMW FINANCIAL SERVICES                    CAPITAL ONE
ATTN BANKRUPTCY                          CUSTOMER SERVICE CENTER                   ATTN BANKRUPTCY
PO BOX 8801                              PO BOX 3608                               PO BOX 30285
WILMINGTON DE 19899-8801                 DUBLIN OH 43016-0306                      SALT LAKE CITY UT 84130-0285




CENTERPOINT ENERGY                       CENTRAL PRAIRIE FINANCIAL                 CENTURYLINK
PO BOX 4671                              100 SOUTH FIFTH STREET                    100 CENTURYLINK DR
HOUSTON TX 77210-4671                    SUITE 1400                                MONROE LA 71203-2041
                                         MINNEAPOLIS MN 55402-1217




CHARLOTTE KRAMERS MEYER                  JPMORGAN CHASE BANK N A                   CITIBANK
1105 18TH ST N                           BANKRUPTCY MAIL INTAKE TEAM               PO BOX 6241
PRINCETON MN 55371-6158                  700 KANSAS LANE FLOOR 01                  SIOUX FALLS SD 57117-6241
                                         MONROE LA 71203-4774




CITY OF GOLDEN VALLEY                    CITY OF SALEM LEGAL DEPARTMENT            CREDIT ONE BANK
7800 GOLDEN VALLEY ROAD                  CITY ATTORNEY                             PO BOX 98872
MINNEAPOLIS MN 55427-4588                555 LIBERTY STREET SE                     LAS VEGAS NV 89193-8872
                                         ROOM 205
                                         SALEM OR 97301-3513




CURBSIDE WASTE                           DOUG PETRIE                               FALCK NORTHWEST SALEM
PO BOX 43154                             900 HOLTON AV                             PO BOX 310012191
MINNEAPOLIS MN 55443-0154                SAINT PAUL MN 55104-1314                  PASADENA CA 91110-2191




FEDERAL HOUSING ADMIN                    INTERNAL REVENUE SERVICE                  JOHN SCOTT PROPERTY MANAGEMENT
451 7TH ST SW                            PO BOX 7346                               1124 CORNUCOPIA ST NW
WASHINGTON DC 20410-0001                 PHILADELPHIA PA 19101-7346                SALEM OR 97304-3273




LVNV FUNDING                             MESSERLI KRAMER                           MIDLAND CREDIT MANAGEMENT
CO RESURGENT CAPITAL SERVICES            3033 CAMPUS DRIVE                         350 CAINO DE LA REINA
PO BOX 10497                             SUITE 250                                 SUITE 100
GREENVILLE SC 29603-0497                 MINNEAPOLIS MN 55441-2662                 SAN DIEGO CA 92108-3007
             Case AS
PARTIES DESIGNATED 21-50173      DocNOT
                      "EXCLUDE" WERE  10 SERVED
                                           FiledVIA
                                                  05/07/21
                                                    USPS FIRST Entered   05/07/21 12:49:45 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED   16 of 16 NOTICE THROUGH THE CM/ECF SYSTEM

MR COOPER NATION STAR MORTGAGE           OLIPHANT FINANCIAL LLC                   OLIPHANT FINANCIAL LLC
PO BOX 619098                            2601 CATTLEMEN RD STE 300                9009 TOWN CENTER PKWY
DALLAS TX 75261-9098                     SARASOTA FL 34232-6231                   BRADENTON FL 34202-4185




PGE                                      PORTFOLIO RECOVERY ASSOCIATES LLC        RESURGENT CAPITAL SERVICES
PO BOX 4438                              PO BOX 41067                             ATTN BANKRUPTCY
PORTLAND OR 97208-4438                   NORFOLK VA 23541-1067                    PO BOX 10497
                                                                                  GREENVILLE SC 29603-0497




SALEM HEALTH                             SHAPIRO ZIELKE                           STATE OF MINNESOTA
PO BOX 6990                              12550 WEST FRONTAGE ROAD                 DEPARTMENT OF REVENUE
PORTLAND OR 97228-6990                   SUITE 200                                PO BOX 64447
                                         BURNSVILLE MN 55337-2475                 SAINT PAUL MN 55164-0447




STEWART ZLIMEN JUNGERS                   SYNCHRONY BANK                           TARGET CARD SERVICES
PO BOX 131205                            PO BOX 530975                            PO BOX 660170
SAINT PAUL MN 55113-0011                 ORLANDO FL 32896-0001                    DALLAS TX 75266-0170




THE ROSE LAW FIRM                        US DEPARTMENT OF EDUCATION               WELLS FARGO JEWELRY ADVANTAGE
921 MAINSTREET                           ECMCATTN BANKRUPTCY                      ATTN BANKRUPTCY
PO BOX 5560                              PO BOX 16408                             PO BOX 10438
HOPKINS MN 55343-0492                    SAINT PAUL MN 55116-0408                 DES MOINES IA 50306-0438




XCEL ENERGY
PO BOX 9477
MINNEAPOLIS MN 55484-0001
